DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 5 is objected to because of the following informalities: In line 1, the recitation “each antenna” should be “each said antenna”. In line 3, the recitation “from” should be “of”.
Claim 15 is objected to because of the following informalities: In line 3, the recitation “each sensor” should be “each said sensor”.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
Claims 1-9 and 13-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over KR 10-0878822 B1 (Park) in view of KR 10-0654804 B1 (Son) and KR 10-0755144 B1 (Kim).
While both Park and Son were cited on the IDS dated 04 January 2021, please see the attached copies of each of the references listed above. The attached copies comprise English-language translations, and the page numbers referenced in the rejections below refer to the page numbers of said translations.
With respect to claim 1: Park discloses a kimchi refrigerator comprising: a cabinet (main body 10) that defines a storage compartment (storage compartment 30); a plurality of food storage containers (reservoirs 60) configured to be received in the storage compartment and disposed vertically above a bottom surface of the storage compartment (wall 32); a plurality of sensor units (sensor modules 70), each of the plurality of sensor units being disposed at a lower surface of one of the plurality of food storage containers (Figs. 1-4), wherein the bottom surface of the storage compartment partitions a lower portion of the storage compartment (Figs. 1-2), and wherein the sensor units include a salinity sensor configured to measure a salinity inside of the food storage containers (pages 5-6).

See Son Figs. 1-3. Son discloses a kimchi refrigerator 1 that uses wireless tags 15 on the plurality of reservoirs 13 to display information about the reservoirs 13 to a user using the display section 37 of an exterior panel portion 30 of the refrigerator 1. The tags 15 communicate wirelessly with tag detection units 17 that are connected to a control unit 40 via a tag reader 43. The effect of Son’s invention is that the door 5 does not have to be opened to determine the information about the reservoirs 13 that is displayed via the display section 37 (e.g. - length of time a particular reservoir 13 has been in the refrigerator 1 or product information). 
Son pages 5 and 9 disclose the detection unit 17 serves as an antenna, by sending a detection signal from the control unit 40 and detecting the response from the tag 15. Son pages 4-5 disclose that the invention is not limited to RFID for wireless communication. Son pages 5 and 10 disclose the tag reader 43 is more prepared to read in the signal detected from the tag detection unit 17.
Kim, similarly to both Park and Son, discloses a kimchi refrigerator that uses wireless communication. Kim’s invention comprises food receptacles 100 that each include a sensor unit 110 to detect the salinity of kimchi in the receptacle 100. The sensor 
While Son’s wireless communication may or may not be disclosed as used for communication between a salinity sensor and a controller, Kim provides evidence that one of ordinary skill in the kimchi refrigerator art would find obvious using Son’s RFID technology for wireless communication between Park’s sensor modules 70 and control unit 12. Kim shows that it is known in the art to use RFID technology like Son’s on an invention like Park’s, for wireless communication between Park’s salinity sensor and controller. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Park’s invention to use Son’s tags 15, detection units 17, and tag reader 43 (and possibly controller 41) for wireless communication between the sensor modules 70 and the control unit 12, as the combination of prior art elements according to known methods yields predictable results to one of ordinary skill in the art. 
One would be motivated to make such a modification because Son’s system is already adapted for wireless information detection/transmission between a plurality of kimchi reservoirs and a controller of a kimchi refrigerator. By using Son’s configuration, the salinity sensed by each of Park’s sensor modules 70 is easily and predictably provided to the control unit 12, which may be used to display said salinity to a user without opening the door of the refrigerator. 
In the combination, the detection units 17 are interpreted as the claimed “plurality of antenna units”, in that Son pages 5 describes the detection units 17 serving as an 
In the combination, it is obvious to combine the power modules 82 and the detection units 17 at the wall 32, beneath the sensor modules 70. This ensures that the detection units 17 are positioned for effective wireless communication with the sensor modules 70, and that the power modules 82 are positioned for effective power transmission to the sensor modules 70.
See Son Fig. 3. The tag reader 43 communicates with the plurality of detection units 17. In the combination, the tag reader 43 that communicates with the detection units 17 is interpreted as the claimed “reader unit”. In the combination, the tag reader 43 communicates the information from the detection units 17 with Park’s control unit 12. This completes the wireless transmission of data from Park’s sensor modules 70 and control unit 12 that is disclosed by Park.
With respect to claim 2: See Park Fig. 2. Wall 32 is bigger than the bottom of one or more of reservoirs 60, and reservoirs 60 are on wall 32. 
With respect to claim 3: In Park, each reservoir 60 has one sensor module 70, and a corresponding single power module 82 (Park Figs. 2-3). In Son, each wireless tag 15 has one corresponding detection unit 17 (Son Fig. 3). In the combination, there is one detection unit 17 for each of Park’s reservoirs 60/sensor modules 70.
With respect to claim 4: Park Figs. 2-3 show two reservoirs 60 held in a single basket 40. Each of Son’s compartments 11 holds four reservoirs 13. Son Fig. 1 shows 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have four reservoirs 60 in Park’s basket 40, instead of two reservoirs 60, as the combination of prior art elements according to known methods yields predictable results to one of ordinary skill in the art. Further, a change in size of a component has been held to be within the level of ordinary skill in the art. 
It is obvious to have four, comparatively smaller reservoirs 60 in the basket 40 as an obvious variation of the two reservoirs 60 shown by Park. One would be motivated to have make such a modification in order to store an increased number of different types of kimchi (e.g. - started at different times or using different recipes) in a single basket 40.
With respect to claim 5: Son discloses wireless communication between detection unit 17 and one or more wireless tag 15. In the combination, each detection unit 17 is configured to wirelessly communicate with one or more of Park’s sensor modules 70 that is/are disposed in the range thereof using a wireless tag 15 disposed on the sensor module 70.
With respect to claim 6: In the combination, the wireless tag 15 is interpreted as “a near field communication (NFC) tag” as claimed.
Further, Kim’s disclosure of RFID, Bluetooth, and Zigbee being functional equivalents for wireless communication makes obvious using either Bluetooth or Zigbee for communication between the wireless tag 15 and detection unit 17. In such a configuration, the Bluetooth or Zigbee communication of the tag 15 is interpreted as “a near field communication (NFC) tag” as claimed.
With respect to claim 7: See Son Fig. 3. There is/are solid line(s) connecting the detection units 17 and the tag reader 43. The dashed lines between the detection units 17 and wireless tags 15 indicates wireless communication. 
Park pages 4-5 disclose that the power module 82 enables the sensor module 70 to not be connected to the wire of the refrigerator 1 for power. 
Kim Fig. 3 shows a wire 111a for electrical connection of electrodes 111.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for the connection between the detection units 17 and tag reader 43 to comprise wire(s), as the combination of prior art elements according to known methods yields predictable results to one of ordinary skill in the art. In such a configuration, the wire(s) is/are interpreted as “a cable” as claimed. 
With respect to claim 8: See Son Fig. 2. The detection units 17 are mounted inside the wall of the refrigerator, and not exposed to storage compartment 11. 
See Park Fig. 2. The power module 82 is beneath the wall 32, and not exposed to the storage compartment. The power module 82 is vertically below the bottom surface of the reservoir 60.
In the combination, it is obvious to combine the power modules 82 and the detection units 17 at the wall 32, beneath the sensor modules 70. This ensures that the detection units 17 are positioned for effective wireless communication with the sensor modules 70, and that the power modules 82 are positioned for effective power transmission to the sensor modules 70.
With respect to claim 9: Park page 3 states that generally, the kimchi refrigerator applies heat to the kimchi. This ripens and ferments the kimchi. Park page 6 states that 
Son Fig. 2 depicts a heater 28 for the kimchi refrigerator 1. The heater 28 is in the wall of the refrigerator 1, adjacent to the storage compartment 11. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have a heater like Son’s heater 28 at Park’s storage compartment 30, as the combination of prior art elements according to known methods yields predictable results to one of ordinary skill in the art. Son’s heater 28 fulfills Park’s disclosure of a heating apparatus for the kimchi. 
With respect to claim 13: Park Fig. 2 shows the electrode portion 72 exposed to an inside of the reservoir 60 as claimed. 
With respect to claims 14-15: Park Fig. 1 shows what could be a display unit on the door, adjacent to the control unit 12. However, Park remains silent as to any display unit.
Son Fig. 1 shows the display section 37 of the panel portion 30 that displays information to a user. Son’s invention is able to display information about each individual reservoir 13 on the display section 37.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Park’s invention with Son’s display section 37, as the combination of prior art elements according to known methods yields predictable results to one of ordinary skill in the art. One would be motivated to make such a modification in order to display the salinity measured by each of Park’s sensor modules 70 to a user 
With respect to claim 16: See Park Figs. 1-4 for compartments as claimed. 
With respect to claims 17 and 19: See Park Figs. 1-4. Basket 40 is “a drawer” as claimed.
With respect to claim 18: See Park Figs. 1-4 for “a door” as claimed at the front of the basket 40. 
With respect to claim 20: See Park Figs. 2 and 4. When the basket 40 is closed in the compartment 30, the sensor modules 70 are above the power modules 82. In the combination, it is obvious to combine the power modules 82 and the detection units 17 at the wall 32, beneath the sensor modules 70. This ensures that the detection units 17 are positioned for effective wireless communication with the sensor modules 70, and that the power modules 82 are positioned for effective power transmission to the sensor modules 70.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over KR 10-0878822 B1 (Park) in view of KR 10-0654804 B1 (Son) and KR 10-0755144 B1 (Kim) as applied to claim 5 above, and further in view of US PGPub 2013/0307698 (Choi).
With respect to claim 6: Choi [0075] discloses Bluetooth is near field communication. Kim’s disclosure of RFID, Bluetooth, and Zigbee being functional equivalents for wireless communication makes obvious using either Bluetooth or Zigbee for communication between the wireless tag 15 and detection unit 17. In such a .
Allowable Subject Matter
Claims 10-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW M ROERSMA whose telephone number is (571)270-3185.  The examiner can normally be reached on M-F 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 571-270-3742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information 


/ANDREW M ROERSMA/Primary Examiner, Art Unit 3637